DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the America Invents Act (AIA ).

Response and Claim Status
The instant Office action is responsive to the response received August 25, 2022 (the “Response”).  
In response to the Response, the previous (1) objection to the drawing under 37 C.F.R. § 1.84(u); (2) objection to claim 12 under 37 C.F.R. § 1.71(a); (3) rejection of claims 1–9 and 12 on the ground of nonstatutory double patenting; (4) rejection of claim 12 under 35 U.S.C. § 112(b); (5) rejection of claims 1, 2, 9, 11, and 12 under 35 U.S.C. § 102; and (6) rejections of claims 3, 4, and 8 under 35 U.S.C. § 103
are WITHDRAWN.
Claims 1–4 and 6–12 are pending.  

Allowable Subject Matter
Claims 1–4 and 6–12 allowed.
Regarding claims 1, 6, 7, and 10 while Choi et al., Random and Linear Address Allocation for Mobile Ad Hoc Networks, IEEE Wireless Communications and Networking Conference, 2231–37 (2005) discloses a method (ss. I, III(A), pp. 2231–33) for data communication and computation over a network (mobile ad hoc network at s. I, p. 2231) comprising:
evaluating functions (s. III(A), pp. 2232–33) by nodes (mobile host at s. III(A), p. 2232; wireless mobile nodes at s. I, p. 2231; IP hosts at s. II, p. 2232) of the network (mobile ad hoc network at s. I, p. 2231) in a local environment (mobile ad hoc subnetwork at s. 1, p. 2231) of the nodes;
assigning, at random (s. III(A)(1), p. 2232), random addresses of newly created or newly connected network nodes; and 
accomplishing near uniqueness of the addresses using a random or pseudo-random method (s. III(A)(1), p. 2232) of choosing one random address (“IP address” s. III(A)(1), p. 2232) from a sufficiently large pool of network addresses (“range” at s. III(A)(1), p. 2232),
the prior art of record does not teach or suggest 
(A) whereby near uniqueness of a node random address is ensured at intervals in a system by a broadcasting a message from a sending node requesting an acknowledge message sufficient to identify an address of a sending node and which is transmitted through the network or through a subnet in which the sending node is located and by, upon receiving an acknowledge message, reassigning, again with a random choice, the network random address of either the sending node or a receiving node or both, wherein nodes whose random network address are changed in this manner then proceed to notify those nodes with whom they are connected by way of previous communications, and which are stored in node passports of their new random address as recited in claim 1;
(B) wherein the method is applied to an existing network with a method for adding newly created nodes with random addresses such that uniqueness of new random addresses is ensured by a broadcast message originating from a newly created sending node, said broadcast message containing a data packet that requests from every receiving node an acknowledge message sufficient to identify an address of a network node that conflicts or duplicates that of the sending node, which broadcast message and reply message are transmitted through the network or through a subnet in which the sending node is located and by, upon receiving an acknowledge message indicating that an existing node has the random address, the sending node triggers a node aptosis as a result of which the sending node is removed from a system, returning an error to the process that created the sending node, with said broadcast message consisting of an address that specifies a broadcast message and a data portion that contains a different random address to match, such that each node receiving the broadcast message checks the different random address to match and, if a match is found with a random address of a node receiving a broadcast, sends a return message indicating that the random address is already in use by the network.as recited in claim 6;
(C) whereby the near uniqueness of a newly created node random address is ensured by a broadcast message from a newly created sending node requesting an acknowledge message sufficient to identify the random address of a network node that conflicts or duplicates that of the sending node, which acknowledgement message is transmitted through the network or through a subnet in which the node is located and by, upon receiving the acknowledge message indicating that another node has the random address, the sending node triggers a node aptosis as a result of which the sending node is removed from a system, returning an error to the process that created the sending node as recited in claim 7; and
(D) wherein messages are exchanged by the nodes of the network through a shared-nothing asynchronous message passing system, and wherein each node has a queue of messages that have been sent by other nodes but not yet determined to be consumed, and wherein messages are determined to be consumed upon a node of the nodes invoking a receive primitive to receive messages that match a desired pattern as recited in claim 10.
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID P. ZARKA whose telephone number is (703) 756-5746.  The Examiner can normally be reached Monday–Friday from 9:30AM–6PM ET.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Vivek Srivastava, can be reached at (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DAVID P ZARKA/PATENT EXAMINER, Art Unit 2449